415 So.2d 51 (1982)
Alex STEVENS, Appellant,
v.
LIBERTY MUTUAL INS. CO., Inman, Inc. and Lima Co., Appellees.
No. 81-1282.
District Court of Appeal of Florida, Third District.
May 18, 1982.
Rehearing Denied June 22, 1982.
*52 Walton, Lantaff, Schroeder & Carson and Anthony E. Ramos and George W. Chesrow, Miami, for appellant.
Magill, Reid, Kuvin & Lewis and R. Fred Lewis, Fowler, White, Burnett, Hurley, Banick & Strickroot and Greg M. Gaebe, Miami, for appellees.
Before SCHWARTZ, NESBITT and JORGENSON, JJ.
PER CURIAM.
A motorist traveling upon the public highway is not within the class of persons sought to be protected by an ordinance regulating removal of trees and vegetation. See generally deJesus v. Seaboard Coast Line Railroad Company, 281 So.2d 198, 201 (Fla. 1973). In the absence of a violation of a statute, we adhere to the view that there is no common law duty on a landowner to maintain his property in a condition so that a motorist approaching a public highway intersection can see other approaching motorists. Evans v. Southern Holding Corp., 391 So.2d 231 (Fla. 3d DCA), pet. for review denied, 399 So.2d 1142 (Fla. 1981). Accord Pedigo v. Smith, 395 So.2d 615 (Fla. 5th DCA 1981).
Affirmed.